Citation Nr: 1703520	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  07-05 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a lumbar/thoracic spine disability.  

2.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, denied service connection for arthritis and spinal stenosis and denied TDIU.  

In April 2012, the Veteran provided testimony during a hearing before a Veterans Law Judge (VLJ).  A transcript has been associated with the claims file.  After the Veteran was informed that the VLJ who conducted the 2012 hearing was no longer employed by the Board and was offered the opportunity to provide testimony before another VLJ, he indicated in December 2016 that he did not want a second Board hearing.  

The claim was remanded by the Board in May 2012 and February and November 2014.  In the May 2012 remand, the Board recharacterized the issue on appeal as service connection for a spinal condition.  As service connection for a cervical spine disability was later granted in a December 2012 rating decision, the Board then recharacterized the issue as service connection for a thoracic/lumbar spine disability in February 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In the May 2012 remand, the Board requested that an etiology opinion for any disability of the back be provided.  However, the VA examinations provided in July 2012 and in January 2015 are inadequate for the purpose of adjudicating the claim for service connection for a lumbar/thoracic disability.  Both VA examiners provided negative opinions which were based solely upon the lack of documentation of symptoms or disability during service and both fail to consider the Veteran's reports regarding the onset and course of his thoracic/lumbar disability.  For this reason, the examiners' opinions are inadequate.  See Dalton v. Peake, 21 Vet. App. 23 (2007) (a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination)).  

Based on the foregoing, the Board finds that a remand is necessary in order to obtain the requested etiology opinion supported by a complete rationale.  

All outstanding records of ongoing VA treatment should be obtained and associated with the claims file on remand.  

The issue of TDIU is inextricably intertwined with the issue of entitlement to service connection for a lumbar/thoracic spine disability, as entitlement to TDIU is determined based on service-connected disabilities.  Therefore, both must be remanded at this time.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Once all necessary development has been completed, provide the Veteran with a VA orthopedic examination with a qualified physician to determine whether any lumbar or thoracic disability is related to service.  

Access to the virtual claims folder, including this remand, must be provided to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current lumbar and thoracic disabilities.
  
The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current lumbar or thoracic disability had onset in service or is otherwise related to a disease or injury in service.  The Board advises that a lack of documentation of complaints or symptoms of the claimed disability(s) is not, on its own, a sufficient rationale for a negative opinion.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

The examiner is also requested to describe in detail any functional impairment caused by the lumbar/thoracic spine disability.  

2.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




